Citation Nr: 1550423	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for thoracolumbar scoliosis with degenerative changes of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Veteran attended a hearing before the undersigned Veterans Law Judge (VLJ).  The written transcript of this hearing is incomplete.  In November 2015, the Veteran's representative submitted a written statement requesting the opportunity for the Veteran to again submit testimony before the Board.  The Veteran specifically requested to be scheduled for a Travel Board or Video Conference hearing, whichever is the soonest available.  Thus, this case must be remanded to the AOJ in order to schedule the Veteran a hearing.  

Moreover, the Board notes that the Veteran has recently changed his representation.  The AOJ should ensure that the Veteran and his representative are informed of the date, time, and location of the scheduled hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board or videoconference hearing, whichever is soonest available in accordance with applicable procedures.  The Veteran and his representative must be notified of the time, date, and place to report for the hearing.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




